DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimers were filed on 06/03/2021 by the applicant to overcome a non-statutory double patenting rejection.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15, among other things, teach an apparatus, comprising: one or more network interfaces; a processor coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor, the process when executed configured to: receive, as a remote service, a machine learning model computation request from a network assurance service executing in a local network, wherein the request includes aggregated metrics for clusters of measurements obtained by the network assurance service from the local network regarding a plurality of devices in the local network; form, as the remote service, a synthetic training dataset for the model by combining the aggregated metrics from the model computation request with measurements associated with devices in one or more other networks, wherein the process is configured to form .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449